Case 2:21-cv-03353-RGK-JPR Document 38 Filed 08/25/21 Page 1 of 2 Page ID #:209


                                                                                     JS-6
      Carolyn Hunt Cottrell (SBN 166977)
  1   Esther L. Bylsma (SBN 264208)
      SCHNEIDER WALLACE
  2   COTTRELL KONECKY LLP
      2000 Powell Street, Suite 1400
  3   Emeryville, California 94608
      Tel: (415) 421-7100; Fax: (415) 421-7105
  4   ccottrell@schneiderwallace.com
      ebylsma@schneiderwallace.com
  5

  6   Attorneys for Plaintiffs, and the Putative Class
  7   R. Brian Dixon (SBN 076247)
      Christopher L. Dengler (SBN 251782)
  8   LITTLER MENDELSON P.C.
      333 Bush Street 34F
  9   San Francisco, CA 94104
      Tel: (415) 422-1940; Fax: (415) 399-8490
 10   bdixon@littler.com
      cdengler@littler.com
 11
      Attorneys for Defendants
 12

 13                               UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 14

 15     RACHEL MENDOZA, on behalf of herself                 Case No. 2:21-CV-03353-RGK-JPR
        and all others similarly situated,
 16                                                          Assigned for all purposes to Hon. R. Gary
                        Plaintiff,                           Klausner, Courtroom 850
 17
                 vs.                                         [PROPOSED] ORDER GRANTING
                                                             xxxxxxxxxxx
 18                                                          JOINT STIPULATION REGARDING
        PAVILIONS MARKET; THE VONS                           VOLUNTARY DISMISSAL OF THE
 19     COMPANIES, INC.;                                     ENTIRE ACTION WITHOUT [37]
                                                             PREJUDICE
 20                     Defendants.
                                                             Complaint Filed: April 19, 2021
 21
                                                             Trial Date:      None Set.
 22

 23

 24

 25

 26   ///

 27   ///

 28   ///

            xxxxxxxxxx
            [PROPOSED] ORDER JOINT STIPULATION RE DISMISSAL OF ENTIRE ACTION WITHOUT PREJUDICE
                          Mendoza v. Pavilions Market, et al., Case No. 2:21-CV-03353-RGK-JPR
                                                            1
Case 2:21-cv-03353-RGK-JPR Document 38 Filed 08/25/21 Page 2 of 2 Page ID #:210
